DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited references of Won and Mukherjee fails to teach, “wherein the number of slots for use in the retransmission of the shared channel is greater than the number of slots that is used in a shared channel transmission before the retransmission of the shared channel”, as recited in claim 11.  In support of its argument, the Applicant finds the Mukherjee’s the multiple subframes with respect to multiple retransmissions refers to repeating the initial transmission multiple times. In response, the Examiner notes that the claim language at issues does not restrict the number of slots in retransmissions for repeating the transmission. Because the claim language is silent in this regard, the Examiner is not persuaded by the Applicant’s argument.
	 Regarding independent claims 18, 19, the Examiner's response to independent claim 11 as noted above has already addressed the applicant's arguments of the independent claims.
Regarding dependent claims, the Examiner's response to the independent claims as noted above has already addressed the applicant's arguments of the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WON (US 20160135143 A1) in view of Mukherjee ( US 20160174259 A1).
Regarding claim 11, WON discloses:
A terminal ( Fig 50, UE with a controller, a transmitter/receiver) comprising: 
a receiver that receives a downlink control information (DCI) for scheduling a retransmission of a shared channel ( [0138], successive retransmission indicates that a PDSCH is transmitted in each DL subframe, Information associated with the number of DL subframes, through which PDSCHs that have an identical HARQ process number are to be transmitted, may be transmitted by being set through a predetermined field of a DCI format); and 
a processor that controls a number of slots for use in the retransmission of the shared channel based on information, contained in the DCI, regarding the number of slots for use in the retransmission ( Fig 15,  [0138]-[0139], [0145],  BS determines the number of DL subframes where successive retransmission is to be executed and instructs UE to execute reception, the allocation of resource in the successive retransmission may be dynamically set through a DCI format, When the HARQ-ACK  indicates NACK, the retransmission may be performed by a BS; Fig 16, [0252], controller 1601 that controls the data successive retransmission, the timing of the transmission/reception of a DL/UL HARQ-ACK after data successive retransmission ).
Won does not explicitly disclose:
wherein the number of slots for use in the retransmission of the shared channel is greater than the number of slots that is used in a shared channel transmission before the retransmission of the shared channel.
However, the teaching of wherein the number of slots for use in the retransmission of the shared channel is greater than the number of slots that is used in a shared channel transmission before the retransmission of the shared channel is well known in the art as evidenced by Mukherjee.
Mukherjee discloses:
wherein the number of slots for use in the retransmission of the shared channel is greater than the number of slots that is used in a shared channel transmission before the retransmission of the shared channel ( [0091], [0094], initial transmission of a transport block scheduled for a first subframe, and more retransmissions (e.g two retransmissions) of the transport block scheduled in the next subframes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mukherjee as mentioned above as a modification to WON, such that the combination would allow to apply retransmission in more subframes than initial transmission in one subframe, in order to utilize a preemptive retransmission policy, and predict/schedule resource grant to indicate a number of subframes for preemptive retransmissions.
Regarding claim 12,   WON as modified by Mukherjee discloses all the features with respect to parent claim 11 as outlined above.
wherein the number of slots for use in the retransmission is notified by higher layer signaling ( WON, [0138], [0145], A point in time (a subframe) when the successive retransmission may be set by a higher signaling).

Claim 18 is the method claim corresponding to apparatus claim 11 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 11 respectively above.

Claim 19 is the system claim corresponding to apparatus claim 11 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 11 respectively above. In addition, WON teaches:
A base station ( Fig 49, eNB with a controller, a transmitter/receiver) comprises: 
a transmitter that transmits the DCI ( [0138], DCI format transmitted by BS); and 
a second processor that controls the number of slots for use in the transmission of the shared channel ( Fig 8, [0139]-[0140], BS performing initial transmission of PDSCH).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over WON (US 20160135143 A1) in view of Mukherjee ( US 20160174259 A1) and Ogawa (US 20130064212 A1).
Regarding claims 15-16, WON as modified by Mukherjee discloses all the features with respect to parent claims 11-12 as outlined above.
Won as modified by Mukherjee does not explicitly disclose:
wherein the processor controls the retransmission of the shared channel using a number of layers that is less than a number of layers that is used for a shared channel transmission before the retransmission of the shared channel.
However, the teaching of wherein the processor controls the retransmission of the shared channel using a number of layers that is less than a number of layers that is used for a shared channel transmission before the retransmission of the shared channel is well known in the art as evidenced by Ogawa.
Ogawa discloses:
wherein the processor controls the retransmission of the shared channel using a number of layers that is equal to, or less than a number of layers that is used for a shared channel transmission before the retransmission of the shared channel ( Fig 9, [0160]-[0161], the number of layers from four (on initial transmission) to two (on retransmission)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ogawa as mentioned above as a modification to WON (modified by Mukherjee), such that the combination would allow to differ transmission data resource between initial transmission and retransmission, in order to prevent degradation of reception quality of control information, and reduce wasteful use of resource.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461